DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/31/22.

Allowable Subject Matter

Examiner's Statement of Reasons for Allowance/Examiner's Amendment/Comment:

Independent claim is interpreted based on Fig. 1, Fig. 6B, Fig. 8-9 and associated specification disclosure. The cited prior art failed to teach and suggest every limitation of the claims as presented. The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitations of independent claim(s) as a whole.

Following are the prior art made of record and not relied upon. These are considered pertinent to applicant’s disclosure.

Document Number
Date
Inventor Names
Classification
US-20040014202 A1
01-2004
King, Howard G.
G01N21/6428
US-20130211391 A1
08-2013
BenYakar; Adela
A61B18/20
US-20140163319 A1
06-2014
Blanquart; Laurent
A61B1/00006
US-20140267653 A1
09-2014
Richardson; John
H04N5/142
US-20160157725 A1
06-2016
Munoz; Luis Daniel
H04N5/33
US-6291824 B1
09-2001
Battarbee; Harold D.
A61B5/0073
US-20140267653 A1
09-2014
Richardson; John
H04N5/142
US-20160157725 A1
06-2016
Munoz; Luis Daniel
H04N5/33
US-20180000401 A1
01-2018
Kang; Uk
A61B1/0638
US-20200315439 A1
10-2020
MIZOGUCHI; Masakazu
G02B23/24
US-20200367818 A1
11-2020
DaCOSTA; Ralph
A61B5/4887


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

For the reasons above, claims 1-19 and 21-28 have been allowed and remain pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482